J-S07013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                          IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                             Appellee

                       v.

JOHN F. LASHINSKY,

                             Appellant                     No. 1194 MDA 2014


              Appeal from the Judgment of Sentence June 2, 2014
                In the Court of Common Pleas of Centre County
              Criminal Division at No(s): CP-14-CR-0002217-2013


BEFORE: BENDER, P.J.E., OLSON, J., and OTT, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED FEBRUARY 25, 2015

        John F. Lashinksy (Appellant) appeals from the judgment of sentence

of two years’ probation, imposed June 2, 2014, following his plea of guilty to

two counts of disorderly conduct.1 We affirm.

        In   December       2013,   Appellant   was    charged   with   stalking   and

harassment for conduct directed toward the victim, Joan Colombero.2

Thereafter, in June 2014, Appellant entered into a negotiated plea

agreement, pursuant to which Appellant agreed to plead guilty to two counts

of disorderly conduct         in exchange       for   a recommendation from the


____________________________________________


1
    18 Pa.C.S. § 5503(a)(4).
2
    Respectively, 18 Pa.C.S. §§ 2709.1(a)(1) and 2709(a)(2.)
J-S07013-15


Commonwealth for a two-year probationary sentence, as well as an order

directing no contact with the victim.

       With the assistance of counsel, Appellant completed a written guilty

plea colloquy. Appellant claims to suffer from post-traumatic stress disorder

(PTSD) brought on by the loss of his eyesight.          Counsel read the form to

Appellant and entered hand-written responses as necessary.             Appellant

initialed each page and signed the colloquy, affirming that his plea was

knowing and voluntary.

       Following counsel’s explanation of the manner in which Appellant’s

written colloquy was completed, the trial court accepted it into the record.

The court conducted an oral colloquy, whereupon the court accepted

Appellant’s     plea     and     imposed       the   Commonwealth’s   sentencing

recommendation.

       Appellant timely filed a post-sentence motion, seeking to withdraw his

plea on the ground that his PTSD rendered his plea invalid. Appellant also

claimed the probation department sought to impose “domestic violence

conditions” on him that were in violation of his plea agreement. 3 Following a

hearing, the trial court denied Appellant’s motion. Nevertheless, the court

clarified that Appellant’s probation “should not be treated as a specific

____________________________________________


3
  The record indicates that Appellant’s probation officer intended to require
Appellant to attend a “batterer’s intervention class.” Notes of Testimony
(N.T.), 6/24/2014, at 4.



                                           -2-
J-S07013-15


domestic violence case in their probation conditions.” See Trial Court Order,

7/16/2014 (emphasis in original).      Appellant timely appealed and filed a

court-ordered Pa.R.A.P. 1925(b) statement.           The trial court filed a

responsive opinion.

      The sole issue on appeal is whether the trial court erred in denying

Appellant’s motion to withdraw his guilty plea.       “[A] defendant has no

absolute right to withdraw a guilty plea; rather, the decision to grant such a

motion lies within the sound discretion of the trial court.” Commonwealth

v. Muhammad, 794 A.2d 378, 382 (Pa. Super. 2002). After imposition of

sentence, a defendant must demonstrate “prejudice on the order of manifest

injustice … before withdrawal is properly justified.”     Id. at 383 (quoting

Commonwealth v. Carpenter, 725 A.2d 154, 164 (Pa. 1999)).               “A plea

rises to the level of manifest injustice when it was entered into involuntarily,

unknowingly, or unintelligently.”   Id. (quoting Commonwealth v. Stork,

737 A.2d 789, 790 (Pa. Super. 1999)).

      To ascertain whether Appellant acted in such manner, we must
      examine the guilty plea colloquy. The colloquy must inquire into
      the following areas: (1) the nature of the charges; (2) the
      factual basis of the plea; (3) the right to trial by jury; (4) the
      presumption of innocence; (5) the permissible range of
      sentences; and (6) the judge's authority to depart from any
      recommended sentence. This Court evaluates the adequacy of
      the guilty plea colloquy and the voluntariness of the resulting
      plea by examining the totality of the circumstances surrounding
      the entry of that plea.

Id. at 383-84 (internal quotations and citations omitted).




                                     -3-
J-S07013-15


       According to Appellant, the trial court was specifically apprised of

Appellant’s physical and mental limitations. Appellant asserts that the

written colloquy “definitely stated” that his PTSD “impacted [his] ability to

understand what he was doing by entering the plea.” Appellant’s Brief, at

14. Appellant concludes that these factors obligated the trial court “to probe

deeper” into whether Appellant’s plea was truly voluntary and that its failure

to do so was “an abrogation of its obligations.” Id. at 14-15. We disagree.4

       First, the record does not support Appellant’s assertion that the written

colloquy stated “definitely” that Appellant’s ability to understand the plead

proceedings was compromised. To the contrary, Question 45 of the written

colloquy asked, “Have you ever had a mental illness that would affect your

ability to understand your rights or these proceedings, or that would affect

your ability to act voluntarily in entering this plea?”     Appellant’s Written

Colloquy, 6/9/2014, at 5 (unnumbered). Appellant answered, “No.” Id. In

this context, Appellant noted further that he had PTSD brought on by his

loss of sight. Id. However, Appellant did not assert, or even suggest, that

his condition impacted his ability to understand his rights or act voluntarily.
____________________________________________


4
  In the summary of argument section of his brief, Appellant asserts that the
trial court “erred when it denied Appellant the opportunity to present a
complete record of [his] impairment due to an erroneous evidentiary ruling
at the hearing on [his] post-sentence motion.” Appellant’s Brief, at 12.
Because the record is devoid of support for this assertion, we deem it
frivolous. Further, Appellant makes no effort to develop an argument in this
regard. Thus, it is waived. See McEwing v. Lititz Mut. Ins. Co., 77 A.3d
639, 647 (Pa. Super. 2013).



                                           -4-
J-S07013-15


     Second, we have reviewed the oral colloquy of the trial court and

discern no error.     Counsel specifically noted for the court Appellant’s

condition. Thereafter, the court inquired whether (1) Appellant was entering

his plea voluntarily; (2) he understood the charges against him; (3)

Appellant agreed there was a factual basis for his plea; (4) he understood

his right to a jury trial and the presumption of innocence; (5) he understood

the range of sentences and fines for the offenses charged; and (6) he

understood that the court was not bound by the terms of the plea

agreement unless accepted by the court. See N.T., 6/2/2014, at 4-6. To

each question, Appellant answered “yes,” or “I do,” or “I understand.” Id.

Appellant is bound by his answers. See Commownealth v. Barnes, 687
A.2d 1163, 1167 (Pa. Super. 1996). Therefore, we conclude that Appellant’s

colloquy was adequate and that his plea was voluntary. See Muhammad,
794 A.2d at 383-84.

     Appellant has failed to demonstrate prejudice on the order of manifest

injustice. Id. Accordingly, we affirm his judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/2015

                                    -5-